Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 1 of 31




               Ex. T
                Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 2 of 31




                                        Declaration of James Alan Fox, Ph.D.

                                                           in

                                             Holcombe v. United States

                                                     J uly 15, 2020



        I,James Alan Fox, declare as follows:

               1. 1 am the Lipman Family Professor of Criminology, Law and Public Policy at
                  Northeastern University in Boston. I received a B.A. in Sociology in 1972, an M.A. in
                  Criminology (with distinction) in 1974, an M.A. in Statistics (and honored with the top
                  student award)in 1975, and a Ph.D. in Sociology (with distinction) in 1976, all from
                  the University of Pennsylvania. I joined the faculty at Northeastern University as
                  assistant professor in 1977, was promoted to associate professor in 1982, was
                  tenured in 1983, was promoted to full professor in 1985, was appointed Dean of the
                  College of Criminal Justice in 1991, was awarded the Lipman Family Chair in 1999,
                  and received a joint appointment in the School of Public Policy and Urban Affairs in
                  2007. 1 have published eighteen books and dozens of articles, with a specialization in
                  the quantitative analysis of criminal justice issues. I was also founding editor of the
                  Journal of Quantitative Criminology. In addition, I served as a visiting fellow with the
                  U.S. Department of Justice, Bureau of Justice Statistics. I have been selected by
                  several universities and organizations for special awards and honors for scholarly
                  achievements.

               2. My research and publications have focused primarily on homicide, and mass murder
                  and serial killing, in particular, both defined as the killing of at least four victims, be it
                  in a continuing assault(mass murder)or over an extended period of time (serial
                  m urder). My four decades of research on mass and serial homicide is highlighted by
                  several books with multiple editions: Mass Murder: America's Growing Menace
                 (1985), Overkill: Mass Murder and Serial Killing Exposed (1994), Killer on Campus: The
                  Gainesville Student Murders(1996), Violence and Security on Campus: From Pre-
                  School through College (2010), The Will to Kill: Making Sense ofSenseless Murder, 5th
                  Edition (2018), and Extreme Killing: Understanding Serial and Mass Murder, 4th
                  Edition (2018). Given my extensive background in this area, I was selected by the
                  Chief of Police of the city of Seattle to head a Blue-Ribbon Task Force investigating
                  the 2006 Capitol Hill Mass Shooting perpetrated by Kyle Huff and was appointed by


                                                           1




CONFIDENTIAL                                                                                                 USA00025609
               Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 3 of 31




                  the Florida Department of Law Enforcement as a member of the Combined Task
                  Force investigating the 1990 murders of five college students in Gainesville
                  committed by Danny Rolling. In addition, I have served as an expert witness in civil
                  suits connected to the 1990 Jacksonville GMAC mass shooting carried out by James
                  Pough,the 1989 Standard Gravure mass shooting in Louisville perpetrated by Joseph
                  Wesbecker, and Robert Berdella's 1984-1988 torture-murder spree in Kansas City. I
                  also served as an NBC news analyst for the 2002 D.C. Sniper case and the 2012 Sandy
                  Hook school shooting. I am currently the Principal Investigator of a 21-month project
                  funded by the National Institute of Justice, titled "The Nature, Trends, Correlates, and
                  Prevention of Mass Public Shootings in America, 1976-2018." Finally, I am one of the
                  principals in curating and maintaining the Associated Press, USA Today, Northeastern
                  University Mass Killing Database.

               3. 1 have published a variety of books, most on multiple homicide or statistical methods.
                  This list includes those published within the past ten years:

                   a. Jack Levin and James Alan Fox, Elementary Statistics in Social Research: The
                       Essentials. 3rd Edition. Pearson, 2010.
                    b. James Alan Fox and Harvey Burstein, Violence and Security on Campus: From Pre-
                       School through College. Praeger Publishing, 2010.
                   c. James Alan Fox, Jack Levin, and David R. Forde, Elementary Statistics in Criminal
                       Justice Research, 4th Edition. Pearson, 2014.
                   d. James Alan Fox, Randomized Response and Related Methodsfor Surveying
                       Sensitive Data, 2nd Edition, Sage Publications, 2016.
                   e. Jack Levin, James Alan Fox and David R. Forde, Elementary Statisticsfor Social
                       Research, 12th Edition. Pearson, 2017.
                   f. James Alan Fox, Jack Levin and Kenna Quinet, The Will to Kill: Making Sense of
                       Senseless Murder, 5th Edition. Sage Publications, 2018.
                   g. James Alan Fox, Jack Levin, and Emma E. Fridel, Extreme Killing: Understanding
                       Serial and Mass Murder, 4th Edition. Sage Publications, 2018.

               4. 1 have published a number of scholarly journals articles, primarily in the areas of
                  m ultiple homicide, intimate partner homicide, youth homicide, school violence,
                  capital punishment, as well as statistical methods. This list includes these articles
                  published over the past decade:

                   a. James Alan Fox,"Remembering the Launch of JQC, 1985-1991," Journal of
                       Quantitative Criminology 26(December 2010).
                   b. James Alan Fox,"The Challenges of Bullying Prevention: Remarks for the New
                       England Law I Boston." Journal on Criminal & Civil Confinement Symposium, 37
                      (September 2011).


                                                         2




CONFIDENTIAL                                                                                              USA00025610
               Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 4 of 31




                 c. Jack Levin and James Alan Fox,"The Normalcy of Serial Murder," in Kevin
                     Borgeson and Kristen Kuehnle, eds., Serial Offenders in Theory and Practice,
                     Sudbury, MA:Jones and Bartlett Press, 2011.
                 d. Marieke Liem, Jack Levin, Curtis Holland, and James Alan Fox,"The Nature and
                     Prevalence of Familicide in the United States, 2000-2009." The Journal of Family
                     Violence 28 (April 2013).
                 e. James Alan Fox and Monica J. DeLateur,"Mass Shootings in America: Moving
                     Beyond Newtown." Homicide Studies 18(February 2014).
                 f. Aviva Rich-Shea and James Alan Fox,"Zero-Tolerance Policies," in Glenn W.
                     M uschert, Stuart Henry, Nicole L. Bracy, and Anthony A. Peguero (eds.),
                     Responding to School Violence: The Columbine Effect. Boulder, CO: Lynne
                     Rienner Publishers, 2014.
                 g. James Alan Fox and Monica J. DeLateur,"Weapons of Mass(Murder)
                     Destruction." Journal of Criminal & Civil Confinement 40(Spring 2014).
                  h. James Alan Fox and Jack Levin,"Mass confusion concerning mass murder." The
                     Criminologist 40(January/February 2015).
                  i. James Alan Fox,"Rampage killings on campus." Violence & Gender 2(4),
                     December 2015.
                 j. James Alan Fox and Emma E. Fridel,"The tenuous connections involving mass
                     shootings, mental illness and gun laws." Violence & Gender 3(1), March 2016.
                  k. James Alan Fox and Emma E. Fridel,"Gender differences in patterns and trends
                     in U.S. homicide, 1976-2015." Violence & Gender4(2), June 2017.
                  I. Emma E. Fridel and James Alan Fox,"Too few victims: Finding the optimal
                     minimum victim threshold for defining serial murder." Psychology of Violence 7,
                     August 2017.
                  m Jack Levin and James Alan Fox,"Multiple Homicide: Understanding Serial and
                     Mass Murder," in F. Brookman, E. R. Maguire, and M. Maguire, eds., The Wiley
                     Handbook of Homicide, New York: Wiley/Blackwell, 2017.
                  n. James Alan Fox and Jack Levin,"Understanding Mass Shootings," in L. Wilson,
                     ed., The Wiley Handbook of the Psychology of Mass Shootings, New York:
                     Wiley/Blackwell, 2017.
                 o. James Alan Fox and Emma E. Fridel,"The Menace of School Shootings in
                     America: Panic and Overresponse," in H. Shapiro, ed., The Handbook of Violence
                     in Education: Forms, Factors, and Preventions, New York: Wiley/Blackwell
                     Publishers, 2018.
                  p. James Alan Fox and Emma E. Fridel, "School-Day Perils: More than Just Mass
                     Shootings." The Criminologist, Jan/Feb 2019.
                 q. Emma E. Fridel and James Alan Fox,"The quantitative study of serial murder:
                     Regression is not transgression." Aggression and Violent Behavior, 44(1) 2019.
                  r. Emma E. Fridel and James Alan Fox,"Gender differences in patterns and trends
                     in U.S. homicide, 1976-2017." Violence & Gender 6(1), March 2019.

                                                     3




CONFIDENTIAL                                                                                       USA00025611
               Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 5 of 31




                   s. Richard Rosenfeld and James Alan Fox,"Anatomy of the homicide rise."
                      Homicide Studies 23, May 2019.
                   t. James Alan Fox and Emma E. Fridel, "Crime statistics and the media," in David R.
                      Forde, ed., The Encyclopedia of Research Methods and Statistical Techniques in
                      Criminology and Criminal Justice, New York: Wiley/Blackwell Publishers, in press.
                   u. Daniel J. Flannery, James Alan Fox, Lacey Wallace, Edward Mulvey, and William
                      Modzeleski,"Guns, school shooters and school safety: What we know and
                      directions for change." Under review.
                   v. Grant Duwe, Nathan Sanders, Michael Rocque and James Alan Fox,"Forecasting
                      the severity of mass public shootings in the United States." Under review.
                   w. Michael Siegel, Grant Duwe, Michael Rocque, James Alan Fox, and Emma Fridel,
                      "The Effect of State Gun Laws on the Incidence and Severity of Mass Public
                      Shootings: 1976-2018, Under review.

               5. 1 have served as an expert witness in a number of cases and trials, civil and criminal.
                  Here is a list of cases in which I have been involved over the past four years:

                   a. Expert witness for defense in civil suit, Lindsey Horne v. Carnival Cruise Lines,
                       2015-2016
                    b. Expert witness for the defense in capital trial, State of Florida v. Harochio J.
                       Varnadore, 2016-2018
                   c. Expert witness for defense in civil suit related to sexual assault, Jane Doe v.
                       Carnival Corporation, 2016-17
                   d. Expert witness for the defense in capital trial, State of Florida v. Herman I.
                       Pickens, 2016-2019
                   e. Expert witness for the defense in capital trial, State of Florida v. Arsenio James,
                       2016-2017
                   f. Expert witness for plaintiff in civil suit related to assault on fan, Matthew Fortese
                       v. the Baltimore Orioles, 2016-2017
                   g. Expert witness for the defense in capital trial, State of Florida v. Anthony Carter,
                       2017-2018
                    h. Expert witness for the defense in capital trial, State of Florida v. Richard Franklin,
                       2017
                    i. Expert witness for the defense in capital trial, State of Florida v. Frantzy Jean
                       Marie, 2017-2018
                   j. Expert witness for defense in resentencing hearing, State of Florida v. Paul Dixon,
                       2017
                    k. Expert witness for the plaintiff in wrongful death suit, Jason Field for the estate
                       of Richard Field, and Gloria Amanda Gibbs for the estate of Lina Bolanos v.
                       Palladion Services, LLC et al., 2017-



                                                         4




CONFIDENTIAL                                                                                              USA00025612
               Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 6 of 31




                   I.    Expert witness for the defense in civil suit, David Carideo v. Whet Travel, Inc. and
                         Carnival Corporation d/b/a Carnival Cruise Line, 2018
                    m    Expert witness for the defense in civil suit, Jones, Broadus and Jones, Corliss v.
                         Carnival Corporation, 2018-2019
                   n.    Expert witness for the defense in civil suit, Linda Heald v. Carnival Corporation,
                         2018-2019
                   o.    Expert witness for the defense in capital trial, State of Florida v. Aaron James
                         Gregory, 2019—
                    p.   Expert witness for the defense in civil suit related to a fatal shooting, Ansara v.
                         Caesars Palace, 2020—
                   q.    Expert witness for the defense in civil suit related to an assault at Morehouse
                         College, 2020-

               6. To supplement these lists of publications and experience as an expert witness, a copy
                  of my full curriculum vitae is attached. It identifies nearly 300 opinion columns
                  published since 1984 in newspapers around the country (including columns published
                  in my role as a member of the USA Today Board of Contributors since 2013 and
                  columns published while a bi-weekly contributor to the Boston Herald in 2005-2006)
                  and over 200 posts to my "Crime and Punishment" blog for the Boston Globe's
                  website, Boston.Com,from 2010 through 2014. All of my columns and blog posts
                  since 2000 are available on my website: www.jamesalanfox.com.

               7. In exchange for my services as an expert witness in this action, I am being
                  compensated for my time at the rate of $550 per hour. In addition, travel and other
                  expenses are reimbursable.

               8. 1 have reviewed a variety of reports, documents, and audio/video files related to the
                  Sutherland Springs shooting and Devin Patrick Kelley's background in reaching the
                  opinions expressed below. A list of these sources is provided in an appendix.

               9. In the paragraphs below, I offer expert opinion buttressed by research in several
                  areas. I reserve the right to amend my positions in light of any new information
                  received. In particular, I understand that the depositions of Michael Kelley, Rebecca
                  Kelley, Danielle Smith, and Academy sporting goods are in the process of being
                  scheduled or rescheduled. I reserve the right to issue a supplemental report after
                  receiving the transcripts from those depositions. The focus areas and brief
                  statements of my position for each are as follows:

                         a)Was it foreseeable that Devin Kelley would commit the mass shooting at the
                         First Baptist Church in Sutherland Springs, Texas, based on the facts known to
                         the Air Force investigators at the time when they should have submitted Kelley's
                         fingerprints and final disposition to the FBI's National Criminal Background Check

                                                          5




CONFIDENTIAL                                                                                               USA00025613
               Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 7 of 31




                         System (NICS)? No. Notwithstanding Kelley's past aggressive behavior, including
                         his domestic violence conviction, mental health treatment, or other
                         characteristics, it was notforeseeable to the Air Force that Kelley would engage
                         in the type ofconduct that caused Plaintiffs injuries—i.e., perpetrating a shooting
                         rampage at a church overfive years after his conviction.

                         b)Would Kelley have been prevented from perpetrating the November S, 2017
                         church shooting had the Air Force submitted Kelley's fingerprints and final
                         disposition to the FBI's NICS? No. Given the many alternative sources that Kelley
                         would have had availablefor purchasing afirearm without being subjected to a
                         Federal background check, his determination to commit the mass shooting, and
                         empirical evidence showing that background checks at FFLs do not necessarily
                         prevent mass shootings, a denial at an FFL would not have prevented Kelleyfrom
                         carrying out his plan of attack.
                         c)Are the opinions contained in reports submitted by Plaintiffs' experts Daniel
                         W. Webster, ScD, Larry D. Youngner, Colonel, USAF (Ret.), and The Honorable
                         Jon T. Rymer persuasive? No. The opinions offered by these Plaintiffs'experts are
                         not persuasive concerning either theforeseeability of the church shooting based
                         on Kelley's background or the causal connection between Kelley's ability to
                         acquirefirearmsfor use in the attack and thefailure of the Air Force to submit
                         information about Kelley's domestic violence conviction to the FBI. Most notably,
                         Plaintiffs' expertsfail even to entertain the obvious possibility that Kelley could
                         have obtained a weapon from a source other than an FFL andfail to distinguish
                         mass shooters, such as Kelley,from persons engaged in less severe criminal
                         behavior, such as domestic violence.

                         d)If the Court finds the Air Force is in part responsible for causing the church
                         shooting, how much responsibility should be allocated to the Air Force, as
                         compared to the other responsible parties, including the shooter? Given the lack
                         offoreseeability, and the likelihood that Kelley would have been able to purchase
                         firearms without a background check, the extent that the Air Force can be
                          blamedfor the church shooting several years after Kelley left the Air Force is
                          minimal compared to the responsibility of Kelleyfor his own depraved,
                         deliberate, and premediated act of mass murder, which is among the deadliest
                         and most heinous mass shootings in recent history.

        Foreseeability

               10. Devin Kelley's history of domestic violence did not make the Sutherland Springs mass
                  shooting foreseeable. Most mass murderers do not have a prior history of domestic
                   violence. Moreover,the overwhelming majority of individuals who abuse intimate

                                                          6




CONFIDENTIAL                                                                                             USA00025614
                 Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 8 of 31




                    partners or family members do not subsequently commit mass murder, especially
                    one directed at innocent strangers.

                11. Devin Kelley was clearly ill-tempered, and he tended to overreact to what he
                    perceived as personal slights or criticism. However, there was little, if anything, to
                    suggest, while in the Air Force, that he was capable of slaughtering dozens of
                    innocent people in a public setting without provocation. Whatever the reason, there
                    was nothing in Kelley's background indicating that he would commit this degree of
                    violence against innocent people he didn't know and who had not done anything to
                    provoke him.

                12. Regardless of whatever so-called "red flags" exist, the likelihood that someone with
                    those characteristics would commit a mass public shooting is extremely low. In light
                    of the facts here, this outcome cannot be foreseen or predicted with any degree of
                    certainty with respect to Kelley. Although there are characteristics that are more
                    common in the biographies of mass killers than in the general population, the
                    extremely low prevalence of mass killing, and especially deadly mass shootings in a
                    public venue, as compared to whatever indicators are considered, makes reliable
                    prediction virtually impossible. As Bjelopera and his colleagues concluded based on a
                    Congressional Research Service analysis of 78 public mass shootings,"because public
                    mass shootings are rare, potential perpetrators cannot be identified accurately, and
                    no systematic means of intervening are known to be effective."'

                13. Because of the well-known low base rate problem, any attempt to predict is subject
                    to a very high percentage of false positives: individuals who possess characteristics
                    common among mass murderers or even make mass-shooting threats in the
                    presence of others or online, but who never turn their anger into action.2 As to the
                   fact that threats typically do not amount to anything more than written or spoken
                    words, O'Toole notes,"most threateners do not act on their threat."3

                14. In his deposition, Terry Snyder of the Texas Rangers resisted the idea that the church
                    massacre was a foreseeable event based of Devin Kelley's purchases of deadly
                    weapons and various firearm accessories in the weeks leading up to the shooting, his
                    repeated calls to a merchant in the days leading up to the shooting about a much
                    desired acquisition of two 100-round drum magazines, several ominous notes-to-self


       'Bagalman, E., Caldwell, S. W., Finklea, K. M.,& McCallion, G.(2013). Public mass shootings in the United States:
        Selected implications for federal public health and safety policy. Congressional Research Service, Washington, DC.
        Z For a discussion of the methodological problems impacting prediction, see Chaiken, J., Chaiken, M.,& Rhodes, W.

       (1994). "Predicting violent behavior and classifying violent offenders," in Albert J. Reiss and Jeffrey A. Roth, eds.,
        Understanding and Preventing Violence, Volume 4. National Academy of Sciences, Washington, DC.
        s
          O'Toole, M. E.(2000). The school shooter: A threat assessment perspective. Critical Incident Response Group,
        National Center for the Analysis of Violent Crime, Quantico, VA.

                                                                  7




CONFIDENTIAL                                                                                                              USA00025615
                 Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 9 of 31




                    and photographs uploaded to his iCloud account in the months prior to the shooting,
                    and a threatening text message sent to his mother-in-law. If these are not clear
                    indicators, then certainly the conduct Kelley engaged in while with the Air Force
                    several years earlier would not be.

                15. In his cross-examination of Texas Ranger Terry Snyder in the course of his July 7, 2020
                    deposition, Plaintiffs' counsel pressed the deponent regarding a March 22, 2013 Air
                    Force memo revealing that Devin Kelley had threatened to kill "leadership." Through
                    his questions, Plaintiffs' counsel intimated that this would have been a harbinger of
                    the church shooting years later. However, most deadly threats are not acted upon,
                    especially when they are non-specific (e.g., leadership rather than a named target)
                    and not accompanied by any deliberate steps taken toward execution.' This is hardly
                    reflective of Kelley's later actions that included a specific threat against his mother-in-
                    law and especially detailed preparations for killing (e.g., a to do list of items needed
                   for the church shooting and steps taken to conceal his planned action from his wife).

                16. Although Devin Kelley had some of the traits often seen in the biographies of mass
                    killers (e.g., history of violence, gun ownership, and fascination with firearms), he also
                    had certain characteristics (e.g., married and employed)that are associated with a
                    lesser likelihood of his committing a mass public shooting. For example, Devin Kelley
                    saw Candace Marlow, a licensed professional counselor with six years of experience,
                   for one-hour talk therapy sessions twice-weekly between June 6, 2016 and August
                    25, 2016. He then returned for a single follow-up session on September 1, 2017,
                    about two months prior to the Sutherland Springs church shooting. During those
                    therapy sessions, Kelley indicated how much he loved his son and that "his son was
                    his hope and the reason he kept going."5 Taken altogether, therefore, Kelley did not
                    necessarily fit the mass shooter "profile."

                17. Several elements that would be counter-indicative of an impending mass slaughter
                    were identified by Kelley's therapist during a follow-up therapy session just two
                    months prior to the church shooting. "His wife had just had the girl, so now he had
                    his son and his baby girl," recalled Marlowe."He had just got a new job as a security
                    guard at a RV park, and he said that he had friends that had got him the job. So there
                    was support there that hadn't been there before."6 Marlowe denied observing



        4
          In a 10-year follow-up of 614 individuals who had been convicted of making threats to kill, only 3% did in fact
        commit a homicide within that time frame; see Warren et al., Threats to kill: a follow-up study. Psychological
        Medicine(2008)38(4):599-605. The rate of follow-through would likely be even lower for individuals whose
        threats were not sufficiently serious to have resulted in a conviction.
        5 Deposition of Candace McKenzie Marlowe, June 18, 2020, p. 59.

        6 Deposition of Candace McKenzie Marlowe, June 18, 2020, p. 129.


                                                                  8




CONFIDENTIAL                                                                                                                USA00025616
                Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 10 of 31




                    anything about Kelley during the September 2017 session that would give her reason
                    for concern.

               18. In an interview with the FBI following the church shooting, Jessica Edwards recalled
                   that Devin Kelley appeared to be fascinated with mass shootings. Of course, her
                   observation occurred after Kelley had left the Air Force. Nevertheless, whatever the
                   strength of his interest, there are countless individuals who are fascinated with, or
                   take significant interest in, extreme acts of violence, and these persons may even
                   empathize with the perpetrator. Fortunately,few ever do more than fantasize.

               19. There is evidence that Devin Kelley engaged in acts of violence against animals, a
                   characteristic long believed by many lay persons as being predictive of future
                   homicide. No evidence of such behavior existed until after he was discharged from
                   the Air Force. Regardless, while there are well-known examples of multiple
                   m urderers for whom torturing animals had been a training ground for later violence
                   against humans,that in itself is not a reliable predictor.' Even the psychiatrist who
                  first proposed animal cruelty as one of a three-component constellation indicating
                   homicidal proneness(known as "MacDonald's Triad") subsequently retreated on the
                   theory in the face of non-confirming empirical evidence.$

               20. According to at least one friend (e.g., Joey Mizell), Devin Kelley became far more
                   interested in firearms after leaving the military. And neither Mizell, nor anyone close
                  to Kelley, has said that he or she thought or believed that Kelley would actually
                   perpetrate a mass shooting. In fact, several people had positive things to say about
                   Kelley, as observed in the letters written in support of him in connection with the
                   sentencing phase of his Air Force criminal trial.

               21. As noted above, Devin Kelley's history of domestic violence did not make the mass
                   shooting at the First Baptist Church foreseeable. There is considerable
                   misunderstanding about the extent to which domestic violence is a precursor to a
                   mass shooting. The following are examples of the widespread misinterpretation of
                   empirical evidence in the wake of the Sutherland Springs church shooting:9

                         Appearing on the PBS NewsHour the day after Sutherland Springs church
                         shooting, Deborah Epstein, co-director of the Domestic Violence Clinic at the
                         Georgetown University Law Center, claimed there is a strong correlation
                         between domestic violence and mass shootings. "If you look at all the mass
                         shootings that have occurred on U.S. soil," said Epstein,"the vast majority of

          Ryan, K.(2009). The Macdonald triad: Predictor of violence or urban myth?. California State University, Fresno.
        8
          MacDonald,J. M.(1968). Homicidal threats. Springfield, IL: Charles C. Thomas Publishers.
        9
          Material drawn from James Alan Fox,"Domestic violence is a tragedy. It's not a predictor of mass murder." USA
        TODAY, November 15, 2017.

                                                                9




CONFIDENTIAL                                                                                                            USA00025617
               Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 11 of 31




                         them have been committed by people who have perpetrated domestic violence
                         against an intimate partner, a series of intimate partners, or are in the process of
                         dealing with domestic violence."

                         In a one-week follow-up story about the church shooting, a headline in the San
                         Antonio Express-News read,"Are mass killings and domestic violence linked? It
                         depends who you ask." You'd think such a determination would be a matter of
                         fact, not opinion. Unfortunately, in the media version of the children's game of
                         telephone, the message is easily misinterpreted as it gets repeated from one
                         news source to another.

                        "There is an obvious link between mass shootings and domestic violence,"
                        suggested Susan Higginbotham, executive director of the Pennsylvania Coalition
                        Against Domestic Violence. She at least cited her evidence:"A study last year by
                        Everytown for Gun Safety, which used FBI data and media reports to analyze
                        mass shootings from January 2009 to December 2016,showed that 54% of the
                        perpetrators of these horrific mass killings had a history of domestic or family
                        violence."

               22. Susan Higginbotham was only partially correct, misconstruing the most important
                   point. The Everytown study did indeed find that 54% of mass shootings involved
                   intimate partners or family members as victims. In this majority, however, the
                   domestic violence was the mass shooting of family members, and not necessarily a
                   history of previous domestic violence. Everytown's case summaries of 156 shootings
                  from 2009 through 2016 (in which four or more victims were killed), reveal 85
                   incidents in which a gunman murdered at least some current or former intimate
                   partners or family members. Of these,41% were preceded by other acts of domestic
                   violence. Among the entire pool of mass shootings, only 25% revealed any indication
                   of prior domestic violence.10

               23. As reflected in the Everytown data, the prevalence of prior domestic violence among
                   mass killers varies by type and target. Fridel specifically compared the prevalence of
                   prior domestic violence for the 390 U.S. mass killers from 2006 through 2016(over
                  80% of whom perpetrated the attack with a firearm) based on the nature of the
                   offense (i.e., family annihilation,felony-related murders, and public massacres)."
                   Whereas 16.5% of mass murderers had a history of domestic violence (most of those

       " The initial Everytown for Gun Safety report that was cited by many in the aftermath of the Sutherland Springs
       shooting was based on mass shootings with four or more fatalities from 2009 through 2016. Everytown more
       recently released an updated report based on 194 cases from 2009 through 2018. The share of the 194 mass
       shootings that had some indication or prior domestic violence remained at 25%.
       "Fridel, E. E.(2017)."A multivariate comparison of family,felony, and public mass murders in the United States."
       Journal of Interpersonal Violence, 1-27.

                                                              10




CONFIDENTIAL                                                                                                         USA00025618
               Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 12 of 31




                  linked to family massacres), only 6.6% of those who killed at least four victims in a
                  public setting (such as a church) were known to have had a prior history of violence
                  against intimates or family members.Thus, while domestic violence is a serious
                  offense in itself, it is not generally found in the backgrounds of mass public killers.

               24. Even if a majority of mass shootings were preceded by violence against intimate
                   partners or family members,that still would hardly serve as a reliable predictor of
                   mass murder. There are, unfortunately, at least 10 million incidents of domestic
                   violence every year in the United States, according to estimates reported by the
                   National Coalition Against Domestic Violence. By contrast, there are, on average,
                   about two dozen mass shootings annually with at least four fatalities. Any attempt to
                   predict mass murder solely on the basis of prior domestic violence would be wrong
                   well more than 99% of the time.

               25. There are, of course, gradations of domestic violence,from shoves to shootings.
                   Kelley's physical abuse of his stepson requiring medical and social service
                   intervention is certainly disconcerting (although his stepson did recover from his
                   injuries). Nevertheless, the use of brute force as a spontaneous reaction to a stressful
                   situation (e.g., a crying child) or conflict (e.g., marital discord) is very different than,
                   and not necessarily predictive of, the type of cold-hearted deliberation reflected in
                   the November 5, 2017 church massacre.

               26. Devin Kelley's pointing a gun at his first wife's head does, of course, involve a weapon
                   that is far more lethal than brute force. However, pulling a gun on someone in a
                   heated moment is very different than a premediated tactical attack on a church using
                  firearms with special accessories, body armor, and a tactical vest. Although firearms
                   were involved in both, the nature of the criminal acts is quite different. Accordingly,
                   even general threats using a gun are not necessarily predictive of mass gun violence
                   through a mass shooting.

               27. Because neither domestic violence nor any of the other deviant characteristics
                   discussed above creates the ability to ascertain with any certainty whether an
                   individual is likely to commit a mass shooting, the fact that Kelley possessed certain
                   of those characteristics does not make the Sutherland Springs church shooting
                  foreseeable.

        The Inaccurate Background Check was not a Critical Factor

               28. The failure to pass a background check, and thus being denied an attempt to
                   purchase a firearm from an FFL, does not prevent a highly determined individual,



                                                          11




CONFIDENTIAL                                                                                                USA00025619
                Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 13 of 31




                    such as Devin Kelley, from obtaining firearms. As explained below,there are ample
                    avenues for acquiring a gun without a background check.

               29. It is important to note that federal law requires background checks only for firearm
                   purchases from FFLs. In a state like Texas that does not mandate universal
                   background checks, there are many other ways to obtain a firearm, including a
                   private sale or a straw purchase by someone without disqualifying characteristics.

               30. Research shows that in fact people frequently obtain firearms without a background
                   check. According to a 2015 nationally representative survey of more than 1,600 gun
                   owners conducted by Miller and colleagues, 22% of those who had obtained their
                   most recent firearm within the previous two years reported doing so without a
                   background check. For guns purchased privately within that time frame (i.e., other
                  than from a store or pawnshop, including sales between individuals in person, online,
                   or at gun shows), half were obtained without a background check. Moreover,for
                  those living in states, like Texas, that do not regulate the private transfer of firearms,
                  57% of the guns obtained privately were acquired without a background check.12

               31. The options for acquiring a firearm in Texas without a background check are plentiful:
                   there are countless gun owners in the state (Texas ranks 171h in terms of gun
                   ownership, according to Siegel's estimate 13)who could potentially sell a firearm
                   privately, as well as frequent gun shows held in the state (hundreds in a given year14)
                   in which sales can be transacted with a private seller without a background check.
                   Although the Miller et al. survey data were not designed specifically to be
                   representative at the state level, the findings for gun purchases by Texas gun owners
                   showed a pattern similar to the national results with many of the firearms having
                   been acquired online, at gun shows, as gifts or inheritances, or in private sales from
                   friends or family members.15

               32. The facts show that in all likelihood a denial at an FFL would not have deterred or
                   otherwise prevented Devin Kelley. He did not stop when he was first denied from
                   purchasing a semiautomatic rifle at one FFL (DICK'S Sporting Goods), but instead
                   proceeded to purchase an AR-556 at another FFL(Academy Sporting Goods). There is
                   every reason to believe that he would have sought an alternative—such as through a
                   straw purchase, an online purchase, or a gun show—had he been denied at Academy
                   Sporting Goods or any other FFL.


        12
          Miller, M., Hepburn, L., & Azrael, D.(2017). "Firearm acquisition without background checks: results of a national
       survey." Annals of internal medicine, 166(4), 233-239.
       13 M. Siegel, "State Firearm Law Database, 1976-2020," Boston University School of Public Health, 2020.
       "See,for example, https://gunshowtrader.com/gunshows/texas-gun-shows
       is Private communication with Matthew Miller, March 5, 2020.

                                                                12




CONFIDENTIAL                                                                                                             USA00025620
                  Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 14 of 31




                  33. In the past, as stated by Danielle Kelley in her interview with the DODIG, Kelley had
                      acquired a firearm privately from friend. He was therefore certainly aware of this
                      option. He also apparently sold an SCCY CPX-2 9mm Semiautomatic Pistol to a pawn
                      shop. It does not appear that he purchased this weapon through an FFL. Kelley's
                      iCloud account also had a picture of a shotgun, and appears to be one that he owned
                      or at least to which he had access.

                  34. Devin Kelley had a very convenient option for obtaining firearms without undergoing
                      a background check had he needed to do so. His father Michael Kelley, on whose
                      property Devin and Danielle resided, possessed guns of his own and, according to the
                     Texas Rangers Supplemental Report, Devin had access to them.

                  35. Devin Kelley purchased body armor and took anti-diarrheal medication in advance of
                      the church shooting. This underscores his premeditation and attention to detail in
                      carrying out the massacre. Whereas crimes of passion or other spontaneous acts of
                      violence may be thwarted by limiting access to firearms, individuals who plan and
                      strategize to the level of Kelley are extremely hard to stop.

                  36. In addition, while at the Peak behavioral-medicine facility, Kelley was observed
                      looking for firearms on the Internet. He also found firearms accessories, like 100-
                      round magazines, through Facebook. He was therefore savvy in regard to means for
                      purchasing firearms without a being subjected to a background check. It also
                      demonstrates that Kelley had the willingness to purchase firearms despite obstacles
                      standing in his way.

                  37. Kelley also acquired body armor through an online transaction. Because he was a
                     felon, owning body armor was illegal in Texas. But this did not stop him from
                      purchasing the body armor. There is no reason to suspect that it would have been
                      any harder for him to purchase a firearm online.

                  38. Kelley would have also been able to get others to purchase weapons for him. Given
                     the extent to which Kelley was manipulative and controlling over his second wife
                      Danielle, if necessary, he might have made her purchase a firearm on his behalf.
                      According to his ex-wife Tessa, Devin was "smart": He would have known that he was
                      not permitted to own a firearm but would have been able to figure out how to obtain
                      one if he had been denied through legal means.16 She obviously had firsthand
                      knowledge of Kelley's use of force and use of coercion to get what he wants.

                  39. Emily Willis, with whom the Kelleys shared an apartment in Colorado Springs,
                      described in her May 26, 2020 deposition how Danielle consistently acquiesced to


        16
             Document USA00021840 Tessa Interview summary, p. 4, para. j.

                                                               13




CONFIDENTIAL                                                                                             USA00025621
               Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 15 of 31




                   Devin's requests and demands in both trivial matters (e.g., what to eat for dinner,
                   and what movie to watch) as well as more substantial ones (e.g., she was not allowed
                   to go out on her own, and she complied with his sexual fetishes). Willis could not
                   recall an instance when Danielle refused her husband (p. 108). When asked whether
                   she believed that Danielle would have purchased a weapon for Devin if he asked her
                   to do so, Willis responded,"[I]n my opinion, when Devin wanted something from
                   Danielle, she would do whatever it took to make him happy. I don't particularly think
                   that if she would have known what was going to happen with the firearm she would
                   have done it. But if it was like an everyday type of question, I guess I could see her
                   doing it. Buying the gun"(p. 68). As for the qualifier, there is no indication that
                   Danielle was aware that her husband was planning on using a firearm to carry out a
                   mass shooting.

               40. In his cross-examination of Texas Ranger Terry Snyder, Plaintiff counsel pointed out
                   that the Lautenberg Amendment "made it impossible for people that had been
                   convicted of a crime involving spousal abuse to own firearms" [Emphasis added].17 It
                   may be illegal, but clearly not impossible.

               41. History has shown that mass killers, like Devin Kelley, are very determined and will
                  find the means for acquiring the weaponry they need despite whatever hurdles are in
                   their path to destruction. From 2006 through 2019, there were 77 individuals in the
                   U.S. who are alleged to have fatally shot at least four victims in a public setting.1,, As
                  shown in Table 1, of the 63 perpetrators of a mass public shooting(MPS)for whom
                   the relevant background information is available, nearly 40% obtained their firearms
                   despite being prohibited from owning a weapon based on mental illness, a history of
                   domestic violence, criminal record, or youth. These instances demonstrate that
                   background check requirements do not necessarily deter or stop potential mass
                   killers. Accordingly, if the Air Force had submitted Kelley's fingerprints and final
                   disposition to the FBI's NICS, he, like other mass shooters, would likely have still
                   acquired a deadly firearm needed to perpetrate the November 5, 2017 Sutherland
                   Springs church shooting.

               42. Table 2 displays the source of the firearms used in mass public shootings committed
                   by prohibited purchasers. Aside from the few firearms that were obtained illegally
                  from an FFL (including the AR-556 purchased by Devin Kelley at Academy Sporting
                   Goods), there were numerous other avenues by which these assailants acquired their
                   weapons.




       "Deposition of Terry L. Snyder taken July 7, 2020, p. 240, lines 5-7.
       18 Based on the Associated Press, USA Today, Northeastern University Mass Killing Database.


                                                              14




CONFIDENTIAL                                                                                              USA00025622
                Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 16 of 31




                43. Table 3 displays the type of weapon according to whether they were obtained from
                    an FFL or through some other private transaction. While Devin Kelley purchased his
                    semiautomatic rifle (an AR-556)from an FFL, many other prohibited assailants
                    successfully acquired a similar firearm without having to pass a background check. In
                    any event, because Kelley was shooting indoors at unarmed, defenseless victims, the
                    specific type of firearm would not have a major effect on the extent of injury and
                    death. Clearly, had Kelley been unable to purchase a deadly weapon from an FFL
                    because of a "denial" during his background check, there were other ways that he,
                    like other mass shooters in recent years, could have secured firearms. Moreover, as
                    evidenced by his possession of a firearm on the Air Force base contrary to
                    regulations, as well as his many other transgressions and illegal behaviors (including
                    illicit drug use), Kelley was not one who felt particularly constrained by the law. In all
                    likelihood, he would not have let an inability to purchase a weapon from an FFL
                    prevent him from carrying out his deadly plan.

                44. Sadly, the facts suggest that this is the type of mass shooting that could not have
                    been prevented. There are certain circumstances that can foil a would-be assailant's
                    plan to commit mass murder. For example, in her study of thwarted mass shooting
                    plots, Sarteschi found that the overwhelming majority were averted on account of
                   "leakage"—when a friend, family member, or some other member of the public
                    learned about the planned assault and alerted authorities.19 Apparently, no one close
                    to Kelley was aware of his murderous intentions and could therefore intervene.
                    Indeed, that he was able to conceal his plans from his wife and family shows all the
                    more the resolve that he had to carry out this mass killing.

                45. Mass killings can also be thwarted, or at least limited in terms of death toll, by
                    interventions at the point of attack. For example,the FBI's database on active
                   shooter events includes several gunmen who set out to kill large numbers of victims
                    in a public location, but were stopped from harming anyone when confronted at the
                   scene by the police or an armed bystander or else by turning the gun on
                   themselves.20 Kelley was also confronted by armed citizens at the scene of the church
                   shooting and eventually took his own life, however not before dozens of worshipers
                    were killed or injured. In contrast to these two forms of intervention, there is no
                   empirical evidence of serious mass murder plots having been thwarted because of a
                   failed background check connected to an attempt to purchase a firearm from an FFL.



        19 Sarteschi, C.M.(2016)."An examination of thwarted mass homicide plots and threateners." Aggression and
         violent behavior, 30,88-93.
        20 Active Shooter Incidents in the United States in 2019, the Advanced Law Enforcement Rapid Response Training

        (ALERRT) Center at Texas State University and the Federal Bureau of Investigation, U.S. Department of Justice,
         Washington, D.C. 2020.

                                                               15




CONFIDENTIAL                                                                                                         USA00025623
               Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 17 of 31




               46. Evidence supporting this point is found by reference to another recent Texas
                  shooting. Although it does not meet the victim threshold for mass murder, the
                   December 2019 shooting at the West Freeway Church of Christ in White Settlement,
                  Texas, committed by Keith Thomas Kinnunen, clearly demonstrates the limits of the
                  federal system of background checks in preventing a prohibited purchaser from
                   acquiring and ultimately using a deadly weapon to kill multiple victims. Because of his
                   criminal history, Kinnunen was twice denied a firearm purchase at an FFL. Despite
                  that, he apparently had little difficulty, particularly in a state like Texas, acquiring the
                  shotgun that he used in the shooting spree.

               47. Importantly, Kinnunen's attempt at mass murder was foiled due to intervention by
                   armed church security personnel. In general, there may be a legitimate question as to
                   whether individuals who have their plan for mass murder revealed to others would
                   actually follow through with the act. However,there is no doubt that someone like
                   Kinnunen, who was in the act of killing when gunned down by church security, was
                   indeed intending to commit mass murder. Consequently,the level of resolve that led
                   him to seek firearms from alternative sources even when denied at an FFL was most
                   certainly the same level of resolve that Devin Kelley had in his intention to commit
                   the Sutherland Springs church shooting.

        Response to Plaintiffs' Expert, Daniel Webster

               48. The report submitted by Plaintiff's expert Daniel Webster, ScD,focuses almost
                   exclusively on domestic violence and intimate partner homicide. However, although
                   it is true that Devin Kelley had a history of domestic violence while in the military
                  (and apparently beyond), the relevant questions surround the foreseeability and
                   causal linkage to mass shootings, especially incidents involving strangers in a public
                   setting.

               49. Webster cites a body of his research and work by others on prior violence as a
                   predictor of future offending and on the effectiveness of background checks in
                   preventing violence. But the only attention that Webster gives to existing research on
                   mass shootings is in a single sentence on p. 7:"Furthermore, many of these factors—
                   male violence against female intimate partners, sexual violence, threats to kill, and
                   suicidality—are common among those who commit mass shootings," citing a recent
                   paper by Zeoli and Parul (2020)and an August 2019 opinion piece by Peterson and
                   Densely in the Los Angeles Times. Neither of these references support the notion that
                   mass shootings are predictable based on a history of domestic violence.

               50. The connection between mass shootings and prior acts of domestic violence primarily
                   involve mass shootings that are perpetrated against immediate family members,
                   especially in residential settings. For example, in an examination of over 300 mass

                                                         16




CONFIDENTIAL                                                                                               USA00025624
                 Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 18 of 31




                      killings in the U.S. between 2006 and 2016, each with at least four fatalities, Fridel
                      identified a history of domestic violence among 28.8% of family annihilators, but only
                      6.6% of those who committed a public massacre. 21

                 51. Zeoli and Paruk collected data on mass shootings (with at least four victims killed)
                     from 2014 through 2017 based on several publicly available databases and compared
                     28 assailants with some evidence of prior domestic violence against 28 with no such
                     indication. Not surprisingly, those who had a history of domestic violence were
                     significantly more likely to have targeted intimate partners than those who did not
                     have this in their background. Ultimately, Zeoli and Paruk shied away from advancing
                     any notion that mass shootings were foreseeable based on a history of domestic
                     violence: "Finally, we do not suggest that domestic violence perpetration be viewed
                     as a predictor of mass shootings. Certainly, only a small fraction of individuals who
                     commit domestic violence will conceive of, plan, or commit a mass shooting." Indeed,
                     the very authority that Webster cites in support of the foreseeability of mass
                     shootings explicitly rejects that theory.

                 52. Peterson and Densley's only reference to domestic violence in their Los Angeles
                     Times op-ed is in the context of mass shooters having been the victim of or observer
                     of domestic violence, but not as the perpetrator of domestic violence:"The vast
                     majority of mass shooters in our study experienced early childhood trauma and
                     exposure to violence at a young age. The nature of their exposure included parental
                     suicide, physical or sexual abuse, neglect, domestic violence, and/or severe bullying."
                     Thus, there is nothing in the Peterson and Densley argument that suggests the
                    foreseeability of mass shooting based on a history of violence against intimates or
                     other family members.

                 53. The only other statement in Webster's report that could at all conceivably apply to
                     mass shootings comes on p. 9:"Although we did not examine the subset of cases that
                     resulted in multiple-victim deaths in our 11-city study, a study of domestic homicide
                     in North Carolina found that if an intimate partner homicide was committed with a
                     firearm, the offender was twice as likely to kill multiple victims than if the offender
                     used a different weapon," citing a 2018 study by Smucker, Kerber, and Cook. Of
                     course, it makes perfect sense, in light of the greater lethality of firearms, that a gun
                     assault would be more apt to claim multiple lives than an attack with, say, a knife or
                     brute force. Moreover, since the Smucker et al. study concerned intimate partner
                     homicide, although the article does not address this point, it is very likely that the
                     additional victims were family members killed at home, not strangers in a public



        zi Fridel, op. cit., p. 13.

                                                           17




CONFIDENTIAL                                                                                               USA00025625
               Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 19 of 31




                  setting such as a church. Thus, this evidence is hardly relevant to Sutherland Springs
                  church shooting.

               54. Webster asserts on p. 14 of his expert report, "In this case, it is more likely than not,
                   based on the above research and my background, had the United States Air Force or
                   Department of Defense reported the relevant disqualifying information concerning
                   Devin Kelley to the FBI, that would have prevented Kelley's ability to purchase
                  firearms and his ability to kill 26 people at the First Baptist Church of Sutherland
                   Springs." In view of the evidence regarding the many avenues through which Kelley
                  could have acquired firearms without a background check (which Webster does not
                   at all address in his report), as well as the number of mass public shootings
                   perpetrated by prohibited purchasers whose guns were obtained through means
                  other an FFL, Webster's "more likely than not" conclusion concerning causation is
                   unsupported by the research or any of the material in his report.

               55. Webster cites research by Wintemute suggesting that denials of legal firearms
                   purchases because of failed background checks help to keep dangerous weapons out
                   of the hands of individuals with a history of violence. However, as indicated above,
                   the availability of alternative sources for purchasing a firearm without a background
                   check still allows determined mass shooters to carry out their deadly plan of attack.
                   That raises the question as to whether universal background checks, cutting off all
                   legal means of gun purchasing, would help prevent mass shootings. Seven states
                   have required universal background checks since at least 2006, and 8 additional
                   states adopted the requirement at some point since then. Table 4 shows the results
                   of a Poisson regression of state-level annual counts of mass public shootings with 4 or
                   more victims killed over the time frame 2006-2019 to assess the effect of state
                   universal background check laws, while controlling for the overall incidence of
                   homicide, state populations, and overall trend in mass shootings. As shown,such
                   state laws significantly reduce the likelihood of a mass public shooting. The table
                   indicates a clear difference between states that mandate universal background
                   checks and those that do not in terms of limiting access to dangerous weapons for
                   individuals planning to shoot large number of victims in a public setting.

               56. Thus, had Devin Kelley resided in one of the states mandating background checks for
                   all firearms transactions and had failed a background check based on his domestic
                   violence conviction while in the Air Force, he would have found it far more difficult to
                   acquire firearms. This is because these states require background checks for private
                   sales, but also because these laws make it more difficult to purchase a weapon in a
                   different state, as federal law generally prohibits private sales to out-of-state
                   residents. Nevertheless, living in Texas allowed him many avenues for purchasing a
                  firearm without a background check, regardless of whether his domestic violence


                                                         18




CONFIDENTIAL                                                                                              USA00025626
                Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 20 of 31




                    conviction while in the Air Force was reflected in the FBI's National Instant Criminal
                    Background Check System.

               57. Overall, whatever the strength of the research covered in Webster's report, it is not
                   particularly relevant to assessing the foreseeability of the Sutherland Springs mass
                   shooting or the causal link between the failure of the Air Force to provide the FBI
                   with information about Devin Kelley's domestic violence conviction and his violent
                   rampage five years later.

        Response to Plaintiffs'Expert, Larry D. Youngner

               58. On p. 40 at the bottom, Youngner claims that the failure of Air Force personnel to
                   inform the FBI of disqualifying events allowed Kelley "to purchase a stockpile of
                   weapons when he otherwise would have been stopped from doing so"[Emphasis
                   added]. That, of course, does not consider his other options for acquiring his
                   weapons without being subject to a background check. Thus, one cannot conclude, as
                   Youngner does, that Kelley would have been stopped from purchasing firearms.

               59. Moreover, on p. 40,first line, Youngner states "The former SAIC who investigated
                   Kelley's also testified that it was foreseeable that Kelley would commit a mass
                  shooting." Statements about Kelley's likely behavior made during the investigation
                   prompted by the November 5, 2017 shooting are post-hoc assessments with
                   knowledge of what happened at the First Baptist Church. Of course, hindsight is
                  20/20. As Amman and her colleagues note "Hindsight bias is the inclination, after an
                  event, to see it as having been more predictable than it was."22 Consequently,
                  although the former SAIC was likely being earnest in making that statement, such
                  comments must be viewed in light of the well-known nature of hindsight bias.

        Response to Plaintiffs'Expert, Jon T. Rymer

               60. On p. 21 of his report, Rymer states: "In short, it is my conclusion that the Air Force
                   exposed the general public to an unnecessary and increased risk of harm for gun
                   violence because they knew that Devin Kelley was a specific gun violence threat to
                   the public and failed to report his criminal data history to the FBI, which would have
                   more likely than not prevented this terrible tragedy from occurring on November 5,
                   2017."It is true that Kelley was able to purchase his weapons through an FFL when he
                   should not have been to do so. However, I strongly disagree that had he not been
                   able to do so, there was more than a 50/50 chance he would have been prevented


        22
          Amman, M., Bowlin, M., Buckles, L., Burton, K. C., Brunell, K. F., Gibson, K. A., & Robins, C. J. (2017). Making
        prevention a reality: identifying, assessing, and managing the threat of targeted attacks. Federal Bureau of
        Investigation, U.S. Department of Justice, Washington, DC.

                                                                  19




CONFIDENTIAL                                                                                                                 USA00025627
               Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 21 of 31




                   from committing the mass shooting. Given his strong intent and methodical
                   preparation, it is more likely than not that he would have found an alternative means
                   of acquiring his weapons. As the empirical data cited above demonstrate, there are
                   many other mass shooters who were prohibited purchasers yet were able to acquire
                   their weapons from sources other than an FFL.

               61. Rymer twice cites a former supervisor's observation that Kelley was "fascinated" with
                   mass shootings, although that observation came after Kelley had left the Air Force.
                   Moreover, his fascination apparently wasn't perceived to be sufficiently extreme and
                   worrisome such that his former supervisor apparently did not feel the need to
                   contact law enforcement. Actually, there are countless individuals who are fascinated
                   with mass shootings, including some who identify with the assailant. Furthermore,
                   Kelley was hardly the only person to remark about the Charleston church shooting in
                   a way that suggests support for Dylann Roof's agenda. However,the overwhelming
                   majority of people who might scare us, talk tough, and even make threatening
                   comments never actually commit the atrocious act that they find so intriguing. These
                   types of behaviors, so-called "red flags," rarely lead to acts of mass violence, although
                   after the fact such "red flags" become the improper focus of what people think could
                   have been done to prevent the violent act.

               62. Rymer and Youngner both point out that Kelley would have been subject to arrest
                   had he been denied a gun purchase because of his having lied about his criminal
                   record history. While technically true, this was hardly the type of deterrent that
                   would have stopped Kelley. In Fiscal 2017, according to the U.S. General Accounting
                   Office, only 12 of the 112,000 who were subject to arrest for such violations in
                   connection to Federal background checks were in fact prosecuted. That translates to
                   a one-hundredth of one percent(0.01%) likelihood of prosecution.23 And that doesn't
                  even consider the probability of subsequent conviction and punishment. The
                   likelihood that Kelley's concealment when completing ATF Form 4473(Firearms
                  Transaction Record) would have resulted in his arrest and conviction is exceptionally
                   remote. In any event, Kelley had shown on numerous occasions that he took actions
                   to meet his needs and desires without regard for legal consequences (e.g., sexual
                   assaults and domestic violence). The remote risk of prosecution for lying on an ATF
                   Form 4473 would not have deterred him.

        Apportionment of Responsibility

               63. Based on the available evidence and the opinions articulated above, it my conclusion
                   that the Air Force has relatively little responsibility for the tragic events of November

        13
          The U.S. Government Accountability Office,"Few Individuals Denied Firearms Purchases Are Prosecuted and ATF
        Should Assess Use of Warning Notices in Lieu of Prosecution."GAO-18-440, September 2018.

                                                             20




CONFIDENTIAL                                                                                                      USA00025628
               Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 22 of 31




                  5, 2017. Granted, Devin Kelley's record of domestic violence should have been
                  submitted to one of the FBI's databases that are used during NICS background
                  checks. However, I understand that the criminal investigators responsible for doing so
                  had myriad work and home stressors, including long hours and many active criminal
                  investigations, that played into the conviction not being reported. Moreover, in all
                  likelihood, Kelley would not have been prevented from carrying out the mass
                  shooting if prohibited from purchasing firearms from an FFL. In addition, it was not
                  foreseeable from the vantage point of the Air Force that Kelley would commit a
                  deadly mass shooting in a public place years after he his discharge. Given the
                  problems with foreseeability, and the low likelihood that denial at an FFL would have
                  prevented the shooting, the Air Force's responsibility in this mass shooting is fairly
                  limited.

               64. In contrast, Devin Kelley bears the brunt of responsibility for his own actions: lying
                   about his violent history in connection with a Federal background check and, most
                   i mportantly, willfully perpetrating a dreadful act of carnage at the First Baptist Church
                   in Sutherland Springs, one of the most heinous and despicable mass shootings in
                   recent history. The use of body armor to prolong the rampage, carrying several
                   weapons and multiple ammunition magazines, killing children and a pregnant woman
                   a mong dozens of other innocents in a sacred house of worship, reflect a degree of
                   depravity that overshadows any failures of Air Force personnel years before the
                   crime.

               65. With Devin Kelley's suicide, the full truth about his motivation for attacking the First
                   Baptist Church in Sutherland Springs may never be known for certain. However, there
                   are clear indications that his choice of target reflected a blend of anger toward his
                   wife's family who attended the church and his disdain for organized religion and
                   Christianity, in particular. In a May 2017 Facebook post, Kelley wrote "All I know is if
                   any of my wife's family are going to heaven I deff(sic) don't want to spend eternity
                   with them" and "I'm an atheist and they are ignorant self righteous (sic) Christians or
                   so they claim in public. But behind closed doors it's drug addiction and domestic
                   violence. My wife was the right person to marry but the rest of them could get shot in
                   the face and I'd laugh." Neither of these contributors existed during the time of
                   Kelley's military service.

               66. This begs the question as to why he did target worshipers at the First Baptist Church,
                   rather than directly attacking his mother-in-law at her home to avenge Danielle's
                   repeated sexual abuse during childhood. In what has been termed "murder by
                   proxy," the location may have been chosen because of his mother-in-law's affiliation
                   with the church. Under that rationale, the shooter's depraved thinking was that even
                   if she were not present at the church on November 5, 2017, he could still cause her

                                                         21




CONFIDENTIAL                                                                                              USA00025629
               Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 23 of 31




                  significant pain and suffering by killing her relatives and friends who were present
                  that day. It is also possible that Kelley, who considered himself to be an atheist,
                  would have held some negative views regarding organized religion. Moreover, by
                  staging his rampage in a sacred space, Kelley's payback for his own unhappiness and
                  misfortune would be magnified.

               67. Regardless of the motivation, which we may never know for sure, the heinousness of
                   Kelley's crime cannot be understated. A large body count, a house of worship as a
                   location, the murder of children and women are all factors that increase the
                   newsworthiness of a mass shooting, according to our recent research funded by the
                   National Institute of Justice. To the extent that newsworthiness logically correlates
                   with heinousness, the Sutherland Springs church shooting stands as one of the worst
                   in modern U.S. history. Moreover, having studied mass murders and serial killers, my
                   assessment is that this is one of the worst shootings I have seen. Given the depravity
                   of Kelley's actions, the premeditation, and the intentional and wanton killing of 26
                   people, and the attempted killing of 20 others, Kelley should far and away bear the
                   responsibility in this civil litigation.




                                                                                  James Alan Fox




                                                       22




CONFIDENTIAL                                                                                          USA00025630
               Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 24 of 31




                          Table 1: Prohibiting conditions for mass public shooters

                         Prohibit                                f          %
                           Not prohibited                        39         61.9%
                           Mental illness                        7          11.1%
                           Domestic violence                     4          6.3%
                           Criminal record                       10         15.9%
                           Age                                   2          3.2%
                           M ultiple prohibitors                 1          1.6%
                           Unknown                               14
                           Total                                 77         100.0%


                    Table 2: Source of gun acquisition by prohibited mass public shooters

                           Source                                f          /
                                                                            o
                           FFL                                   7          21.2%
                           Legal unspecified                     2          6.1%
                           Private sale friend/family            0          0.0%
                           Borrowed                              1          3.0%
                           Stolen                                14         42.4%
                           Internet                              3          9.1%
                           Ghost                                 3          9.1%
                           Private sale--Gun show                0          0.0%
                           Private sale - Unspecified            2          6.1%
                           Illegally returned by family member   1          3.0%
                           Borrowed or stolen - Unclear          0          0.0%
                           Unknown                               3
                           Total                                 36         100.0%


                   Table 3: Type of firearm and source for prohibited mass public shooters

                           Types                                      FFL     Other
                           Handgun                                    0         7
                           Revolver                                   0         4
                           Pistol                                     2         1
                           SA Handgun                                 4         3
                           Shotgun                                    0         1
                           Rifle                                      0         4
                           SA rifle                                   1         8
                           Automatic rifle                            0         1
                           Undetermined                               0         0
                           Total                                      7         29




                                                       23




CONFIDENTIAL                                                                                 USA00025631
                 Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 25 of 31




                                Table 4: Poisson regression of public mass shooting counts


                                                                 95% Conf. Interval                 Hypothesis Test
           Parameter                       B          S.E        Lower        Upper       Wald Xz         df           Sig.
           (Intercept)                  -3.535      0.4411       -4.400       -2.671      64.244          1           0.000
            Universal checks            -0.860      0.3445       -1.535       -0.185       6.233          1           0.013
            Homicide count              0.000       0.0008       -0.002       0.001        0.029          1           0.866
           Population (in mil)          0.113       0.0425        0.029       0.196        7.040          1           0.008
            Year (since 2005)           0.045       0.0358       -0.025       0.116        1.596          1           0.206
               Dependent Variable: Public mass shootings drawn from the Associated Press/USA Today/Northeastern University
               Mass Killing Database




                                                                   24




CONFIDENTIAL                                                                                                                  USA00025632
               Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 26 of 31




                        Appendix: List of Documents and Audio/Video Files Reviewed

         PEAK00000001
         USA00005250           12.6.18 DoD OIG Report re Kelley(Unredacted).pdf
         USA00012158           El Paso Police Report(escape from MH Facility).pdf
         USA00012797           ATF Report of Investigation.pdf
         USA00012857           2802-Devin Kelley Sexual Assault Report - Redacted.pdf
         USA00012883           EPCO_Court_10133.pdf
         USA00013393           US AFOSI CASE FILE 225-C-128-G-32329111651413.pdf
         USA00014490           FOUO-PII_Official_Personnel_File.pdf
         USA00014681           New Braunfels Police Dept documents for Devin Kelley.pdf
         USA00014693           (PA) Kelley PIF with Spreadsheet.pdf
         USA00014962           9-12_F000-PII_Pretrial Allied Pa pers_USvKelley_un redacted.pdf
         USA00015084           [U-F000] 20180313 2 IGX to DoDIG Data Call 5 Atch 1.pdf
         USA00015086           9-01_F000-PII_Charge Sheet_USvKeIley_un redacted.pdf
         USA00015094           Kelley Confinement Release Record.pdf
         USA00015241           Danielle-Interview_Summary.pdf
         USA00015247           Comal County Sheriffs Criminal Offense Report.pdf
         USA00015271           Comal County Sheriff Notes.pdf
         USA00015281           7_F000-PII_Official_Military_Personnel_File.pdf
         USA00015363           Case_14-10133.pdf
         USA00015367           WP Interview Rowe 29Jan18.pdf
         USA00015374           DoD CAF Response to DoD IG (KELLEY) PORTFOLIO.pdf
         USA00015523           D Kelley Admission Form.pdf
         USA00015525           AFOSI CDI.pdf
         USA00015641           Kelley's DMDC Installation Access Record.pdf
         USA00016126           Kelley.Danielle.515 - Transcription Validated ML.pdf
         USA00016281           NAVCON MIRIMAR PRISONER EDUCATION SURVEY.pdf
         USA00016362           WP-Communication with DPS-20180208.pdf
         USA00016393           (FOUO)AFSFC - Kelley Documents.pdf
         USA00016902           ROT(DO NOT DISSEMINATE WO JAJM PERMISSION).pdf
         USA00021118           Holloman Records - Devin Kelley.pdf
         USA00021659           FAP.pdf
         USA00021723           Kelley Video Redacted and Blurred.mp4
         USA00021724           Devin Kelley Composition Notebook contents.pdf
         USA00021823           WP_Bizzack Interview scs.pdf
         USA00021840           Interview Thumbnail Brennaman.pdf
         USA00021845           Brennaman.MSV
         USA00021846           Wolfe-d19.pdf
         USA00021870           Wolfe.MSV
         USA00021871           Kelley mental health records.pdf

                                                    25




CONFIDENTIAL                                                                                     USA00025633
               Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 27 of 31




         USA00022326         Holloman Family Advocacy Records
         USA00022625         Bates F131000001-000088-Part 1_Redacted.pdf
         USA00022715         Bates F131000089-000280-Part 1_Redacted.pdf
         USA00022907         Bates F131000281-000589-Part 2_Redacted.pdf
         USA00023216         Bates F131000590-000600-Part 3_Redacted.pdf
         USA00023227         Bates FB1000601-000774-Part 4_Redacted.pdf
         USA00023401         Bates FB1000775-00849-1A Lead Summary_Redacted.pdf
         USA00023478         Bates F131000850-001071-Serial Attach ments_Redacted.pdf
         USA00023702         Bates F131001072-001334-Serial Attache ments-Redacted.pdf
         USA00023966         KINNUNEN Denial - 2009.pdf
         USA00023977         KINNUNEN Denial - 2004.pdf
         USA00025482         DDF-Protection Order.tif
         USA00025485         Kinnunen Criminal History Record Information 1-27-2020.pdf
         USA00025499         Kinnunen NTN OLB08PY Case History.pdf
         USA00025518         Kinnunen NTN 1017G4JZT Case History State Submitted.pdf
         USA00025527         Kinnunen NTN 1DOHXLZ Case History.pdf
         18-1151-001035      Danielle Kelley Affidavit (Dicks)
         M ARLOW00000001     DKelley Chart.pdf
         TXRANGERS00000048   S-Springs Investigative Timeline and Overview.doc
         TXRANGERS00000126   11-05-2017_11.17.46.4a_-_Verizon_E911=_2=_25_(Voice)_TS.WAV
         TXRANGERS00000141   11-05-2017_11.35.30.2a_-_Verizon_E911=_3_(Voice)_TS.WAV
         TXRANGERS00006022   Donald Brassfield.doc
         TXRANGERS00006023   FBI Timeline - DEVIN_KELLEY_SITREP_11-6-17_0400_v2 (3).pdf
         TXRANGERS00006063   SUTHERLAND SPRINGS - Timeline of Events (DRAFT) 12202017 - SB.xlsx
                             fox6now 11062017 - Texas church gunman threatened mother-in-law
         TXRANGERS00006158   who attended church with text messages.pdf
                             fox6now 11062017 - What we know about Texas church shooter Devin
         TXRANGERS00006168   Patrick Kelley.pdf
                             fox6now 11072017 - Sutherland Springs church shooting- What we
         TXRANGERS00006175   know.pdf
                             fox6now 11112017 - Texas church shooting victims honored, funeral
         TXRANGERS00006183   held.pdf
         TXRANGERS00006192   Map.jpg
         TXRANGERS00006203   Wikipedia - Sutherland_Springs_church_shooting.pdf
                             KELLEY-DEVIN SUMMARY REPORT
         TXRANGERS00006232   CAROLYN.DEWITT.DPS.TEXAS.GOV.pdf
         TXRANGERS00006400   Leads Online - 20171207145725855.pdf
         TXRANGERS00006403   Post-It from HCT&F - 11-7-17.pdf
         TXRANGERS00006404   Receipt from 10-28-17 - HCT&F - 11-6-17.pdf
         TXRANGERS00006415   Girlfriends (Lain).pdf
         TXRANGERS00006484   KELLEY - FB post (2).jpg
         TXRANGERS00006541   HEB Devin Kelley Store Hourly Interview Form.pdf
         TXRANGERS00006580   KELLEY (Summit Vacation and RV Resort Employment).pdf

                                                26




CONFIDENTIAL                                                                                USA00025634
               Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 28 of 31




         TXRAN GERS00006724   TEW_2173 - New Braunfels Counseling Center 07202016.JPG
         TXRAN GERS00006725   A1712001—ATTEND —COURSE—COMPLETE—output (TEA).rtf
         TXRAN GERS00006729   Cibolo PD Case #16-00786 (supplements).pdf
         TXRAN GERS00006731   Comal Co SO Report 13-06-3030.pdf
         TXRAN GERS00006748   Comal Co SO Report 14-02-0169.pdf
         TXRAN GERS00006749   Devin P Kelley.doc
         TXRAN GERS00006755   Devi nPKeIIey_NBISD records.pdf
         TXRAN GERS00006773   KELLEY DEVIN P - 02121991 (NBISD).pdf
         TXRAN GERS00006777   KELLEY TXCCH.pdf
         TXRAN GERS00006842   KELLEY, Devi n-11052017-Workup.pdf
         TXRAN GERS00006850   KELLEY_CHL Applicant 06601054 (RSD).pdf
         TXRAN GERS00006866   New Braunfels PD -1000000464 Juvenile Incident 01032010.pdf
         TXRAN GERS00006948   Kelley-Levine investigation notes.pdf
         TXRAN GERS00007920   M VI_0694_ENH.MP4
         TXRAN GERS00010925   Frank Palmeroy Interview 171219_0249.MP3
         TXRAN GERS00010936   171106_004.M P3
         TXRAN GERS00010939   1FCB09FC-FBA4-4C8D-9C72-E6AEC395319D
         TXRAN GERS00010940   4E044BAA-6A64-44A4-84CB-E5090D22E9CB.txt
         TXRAN GERS00010942   77F95BC5-6427-432A-A8D1-670E60C35357.txt
         TXRAN GERS00010943   044DA981-4425-473C-8F57-4C3E05D3AFE8.txt
         TXRAN GERS00010944   242DD7AD-5884-4CDO-A78A-870161720E95.txt
         TXRAN GERS00010945   7677AOOD-9DAC-4CBF-A1E9-9C4427B30056.txt
         TXRAN GERS00010946   8990B552-FB16-45FO-AF92-DC2C80E88BOC.txt
         TXRAN GERS00010947   1108176C-E820-4130-9642-96 EA554AOB7E.txt
         TXRAN GERS00010948   BE191FA7-C776-4589-946C-A5347470CDA8.txt
         TXRAN GERS00010951   CF38D6BB-FA4D-44BC-B98D-C29D18890C42.txt
         TXRAN GERS00010952   F2DIECAA-B580-4EEA-A06F-2769FC41D2DA.txt
         TXRAN GERS00010957   I MG_5397.J PG
         TXRAN GERS00010958   I MG_5398.J PG
         TXRAN GERS00010965   I MG_5568.JPG
         TXRAN GERS00010967   I MG_5594.J PG
         TXRAN GERS00010968   I MG_5616.J PG
         TXRAN GERS00010969   I MG_5726.J PG
         TXRAN GERS00010970   I MG_5798.J PG
         TXRAN GERS00010971   I MG_5801.J PG
         TXRAN GERS00010972   I MG_5890.J PG
         TXRAN GERS00013174   I MG_4365.JPG
         TXRAN GERS00013175   I MG_4366.JPG
         TXRAN GERS00013183   2019 09 04 20 56 23.pdf
         TXRAN GERS00013230   2019 09 04 21 00 24.pdf
         TXRAN GERS00013241   2019 09 04 21 20 37.pdf
         TXRAN GERS00013443   2019 09 04 21 39 48.pdf
         TXRAN GERS00013497   2019 09 04 21 02 50.pdf

                                                 27




CONFIDENTIAL                                                                                USA00025635
               Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 29 of 31




         TXRAN GERS00013807   2019 09 04 22 11 11.pdf
         TXRAN GERS00013814   2019 09 04 22 12 18.pdf
         TXRAN GERS00016636   tick46538205-tick46538484-videol.ts
         TXRAN GERS00016639   tick46538767-tick46539046-videol.ts
         TXRAN GERS00016640   tick46539047-tick46539326-videol.ts
         TXRAN GERS00016641   tick46539328-tick46539607-videol.ts
         TXRAN GERS00016642   tick46539608-tick46539887-videol.ts
         TXRAN GERS00016643   tick46539889-tick46540168-videol.ts
         TXRAN GERS00016644   tick46540169-tick46540449-videol.ts
         TXRAN GERS00016645   tick46540450-tick46540729-videol.ts
         TXRAN GERS00016646   tick46540731-tick46541010-videol.ts
         TXRAN GERS00016647   tick46541011-tick46541290-videol.ts
         TXRAN GERS00016648   tick46541293-tick46541571-videol.ts
         TXRAN GERS00016649   tick46541572-tick46541852-videol.ts
         TXRAN GERS00016650   tick46541853-tick46542132-videol.ts
         TXRAN GERS00016651   tick46542135-tick46542413-videol.ts
         TXRAN GERS00016652   tick46542414-tick46542694-videol.ts
         TXRAN GERS00016653   tick46542695-tick46542974-videol.ts
         TXRAN GERS00016654   tick46542975-tick46543255-videol.ts
         TXRAN GERS00016655   tick46543256-tick46543416-videol.ts
         TXRAN GERS00016656   KyleWorkman.MP3
         TXRAN GERS00016681   I MG_0044.J PG
         TXRAN GERS00016684   I MG_0047.J PG
         TXRAN GERS00016685   I MG_0048.J PG
         TXRAN GERS00016905   Stephen Willeford - By EVANS.WMA
         TXRAN GERS00046827   I MG_5451.JPG
         TXRAN GERS00046856   I MG_5493.J PG
         TXRAN GERS00046864   I MG_5519.JPG
         TXRAN GERS00046877   I MG_5533.JPG
         TXRAN GERS00046878   I MG_5534.JPG
         TXRAN GERS00046886   I MG_5549.J PG
         TXRAN GERS00046900   I MG_5572.J PG
         TXRAN GERS00046901   I MG_5573.J PG
         TXRAN GERS00046915   I MG_5592.J PG
         TXRAN GERS00047011   I MG_5837.J PG
         TXRAN GERS00047046   I MG_5895.J PG
         TXRAN GERS00048172   Danielle Kelley.doc
         TXRAN GERS00048173   Danielle Shieds 2018 Interview - SA Express News.docx
         TXRAN GERS00048210   Shooter Timing and Pauses Inside Church.doc
         TXRAN GERS00048211   Situation Report #2.docx
         TXRAN GERS00048213   Situation Report 1.docx
         TXRAN GERS00048216   Situation Report 3.docx
         TXRAN GERS00048655   I MG_1780.J PG

                                                  28




CONFIDENTIAL                                                                          USA00025636
               Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 30 of 31




         TXRAN GERS00048827   OVERALL TIMELINE - SUTHERLAND SPRINGS - FINAL.pptx
         TXRAN GERS00049004   Rod Green and Michelle Shields interview.WMA
         TXRAN GERS00049089   Supplement 2.pdf
         TXRAN GERS00049224   Supplement #51.pdf
         TXRAN GERS00049323   Supplement #30.pdf
         TXRAN GERS00049338   Supplement #35.pdf
         TXRAN GERS00049353   Supplement #39.pdf
         TXRAN GERS00049355   Supplement #40.pdf
         TXRAN GERS00049380   I nterview Kelley Family.pdf
         TXRAN GERS00049385   Ranger Mims consent to search.pdf
         TXRAN GERS00049417   I nterview Charlotte Ann Hudson 11-8-2017.WMA
         TXRAN GERS00053246   0043@201711011327010.m pg
         TXRAN GERS00053247   0044@ 201711011326450.m pg
         TXRAN GERS00053248   2019 09 05 10 17 43.pdf
         TXRAN GERS00053377   20171-TRF-50018811-S3-Kite.pdf
         TXRAN GERS00053379   20171-TRF-50018811-S4-Kite.pdf
         TXRAN GERS00053381   20171-TRF-50018811-S5-Kite.pdf
         TXRAN GERS00053577   20171-TRF-50018797-S2-Hatfield.pdf
         TXRAN GERS00053580   20171-TRF-50018787-Investigaion.pdf
         TXRAN GERS00053599   20171-TRF-50018787-S3-Gideon.pdf
         TXRAN GERS00053601   20171-TRF-50018787-S4-Pauska.pdf
         TXRAN GERS00053607   20171-TRF-50018787-S5-Pauska.pdf
         TXRAN GERS00053617   20171-TRF-50018852-52_M i ms.pdf
         TXRAN GERS00053631   20171-TRF-50018852-58_M i ms.pdf
         TXRAN GERS00053635   20171-TRF-50018852-510_Mims.pdf
         TXRAN GERS00053638   20171-TRF-50018852-511_Mims.pdf
         TXRAN GERS00053641   20171-TRF-50018852-512_Mims.pdf
         TXRAN GERS00053649   20171-TRF-50018624-S12-Russell.pdf
         TXRAN GERS00053652   20171-TRF-50018624-S13-Russell.pdf
         TXRAN GERS00053663   20171-TRF-50018624-S16-Barina.pdf
         TXRAN GERS00053667   20171-TRF-50018624-S17-Evans.pdf
         TXRAN GERS00053669   20171-TRF-50018624-S18-Evans.pdf
         TXRAN GERS00053671   20171-TRF-50018624-S19-Evans.pdf
         TXRAN GERS00053675   20171-TRF-50018624-S20-M itch e11.pdf
         TXRAN GERS00053678   20171-TRF-50018624-S21-Ki nde I I. pdf
         TXRAN GERS00053680   20171-TRF-50018624-S22-Ki nde I I. pdf
         TXRAN GERS00053688   20171-TRF-50018624-S26-Rackley.pdf
         TXRAN GERS00053690   20171-TRF-50018624-S27-Rackley.pdf
         TXRAN GERS00053694   20171-TRF-50018624-S29-Rackley.pdf
         TXRAN GERS00053696   20171-TRF-50018624-S2-Ga rcia.pdf
         TXRAN GERS00053710   20171-TRF-50018624-S34-Duck.pdf
         TXRAN GERS00053732   20171-TRF-50018624-S40-Snyder.pdf
         TXRAN GERS00053734   20171-TRF-50018624-S41-Snyder.pdf

                                                 29




CONFIDENTIAL                                                                        USA00025637
               Case 5:18-cv-00555-XR Document 256-22 Filed 08/21/20 Page 31 of 31




         TXRANGERS00053739   20171-TRF-50018624-S43-Ga rcia.pdf
         TXRANGERS00053741   20171-TRF-50018624-S44-Ga rcia.pdf
         TXRANGERS00053743   20171-TRF-50018624-S45-Ga rcia.pdf
         TXRANGERS00053746   20171-TRF-50018624-S46-W right-Pending Approval.pdf
         TXRANGERS00053750   20171-TRF-50018624-S5-Sm ith.pdf
         TXRANGERS00053752   20171-TRF-50018624-S6-Sanchez.pdf
         TXRANGERS00053874   20171-TRF-50018772-S51 Jeter.pdf
         TXRANGERS00053902   171105_002.MP3
         TXRANGERS00055323   2018 07 18 13 39 34.pdf
         TXRANGERS00055325   2018 07 18 13 40 56.pdf
         TXRANGERS00055329   2018 07 18 13 38 41.pdf
         TXRANGERS00055330   2018 07 18 13 24 19.pdf
         TXRANGERS00077465   tick46538485-tick46538765-videol.ts
         TXRANGERS00077466   Retrieved Items from Kelley's Car.pdf
         SS-002290           002290-002304 Webster Report.pdf
         SS-002305           002305-002350 Webster CV.pdf
         SS-002351           002351 Webster Fee Schedule & Testimony History.pdf
         SS-002352           002352-002373 Youngner CV.pdf
         SS-002374           002374 Youngner Fee Schedule.pdf
         SS-002375           002375-002420 Rymer Report, CV & Attmts.pdf
         SS-002421           002421-002525 Youngner Report w Attmts.pdf
                             Holcombe v. United States, 388 F.Supp.3d 777(W.D. Tex. 2019)
                             Transcript: Deposition of Emily Willis
                             Transcript: Deposition of Candace Marlowe
                             Transcript: Deposition of Texas Rangers 30(b)(6), Terry Snyder
                             Amended Complaint in Holcombe v. United States, 5:18-cv-555, ECF
                             No.60
                             Findings of Fact and Conclusions of Law in Kristensen v. United States,
                             17-cv-126, ECF No. 105




                                                  30




CONFIDENTIAL                                                                                     USA00025638
